--------------------------------------------------------------------------------


Exhibit 10.1


KEY TECHNOLOGY, INC.


2003 RESTATED EMPLOYEES' STOCK INCENTIVE PLAN
(as amended and restated as of November 14, 2007)


 
1. Purpose.


This Restated Employees' Stock Incentive Plan (the "Plan") is designed to
encourage key employees of Key Technology, Inc. (the "Company") and any
subsidiary corporations to acquire or increase a proprietary interest in the
Company, and thus to share in the future success of the Company's
business.  Subsidiary corporation means any corporation in which 50% or more of
the outstanding shares of capital stock are owned by the Company.  The Plan is
intended to attract and retain outstanding personnel who are in a position to
make important and direct contributions to the success of the Company and to
promote a closer identity of interests between the Company's key employees and
its shareholders.  The Plan was initially adopted in 1989 and was subsequently
amended on multiple occasions.  The Plan is amended and restated as of November
14, 2007 to increase the total shares that may be issued under the Plan since
inception by 200,000 additional shares, and to qualify future performance-based
awards of restricted stock for exclusion from the limits on deductible
compensation under Section 162(m) of the Internal Revenue Code.
 
2. Scope and Duration of the Plan.


The total number of shares to be issued to eligible participants under this
Plan, including all shares issued prior to the date of this restatement and
shares issuable pursuant to the exercise of options presently outstanding and
previously granted restricted and unvested stock awards, is 1,550,000 shares of
the Company's Common Stock.  If an option expires or terminates for any reason
without having been fully exercised, the unpurchased shares will be available
for other options awarded under the Plan.  If a restricted stock award is
forfeited, in part or in full, the forfeited shares will again be available for
issuance under the Plan.  Unless the Plan is terminated earlier pursuant to
Section 8, it shall terminate on November 11, 2013 and no option or restricted
stock award shall be granted under the Plan after that date.
 
3. Administration.


The Plan is administered by the Compensation Committee of the Board of Directors
(the "Board"), which shall be comprised solely of "Non-Employee Directors" as
defined in Rule 16b-3(b)(3)(i) of the Securities Exchange Act of 1934 (the
"Committee").


The Committee has the responsibility to construe and interpret the Plan and to
establish and amend such rules and regulations as it deems necessary or
desirable for the proper administration of the Plan.  Any decision or action
taken or to be taken by the Committee, arising out of or in connection with the
construction, interpretation and administration of the Plan, shall, to the
extent permitted by law, be within its absolute discretion, but subject to the
express provisions of the Plan.  Decisions of the Committee shall be conclusive
and binding upon all recipients of options and restricted stock awards and any
person claiming under or through any recipient of an option or restricted stock
award.


The Committee has the authority, subject to the terms of the Plan, to determine
which persons are eligible for options and restricted stock awards and those to
whom options or restricted stock awards shall be granted, the type of grant to
be awarded, the number of shares to be covered by each option or restricted
stock award, the time or times at which options or restricted stock awards shall
be granted, the fair market value of shares under option or restricted stock
award from time to time, and the terms and provisions of the instruments
evidencing options and restricted stock awards, including any conditions to
exercise, repurchase rights, or any restrictions which may be imposed applicable
to the transfer of the shares to be acquired upon exercise of options or
pursuant to restricted stock awards.  The Board may take any action which the
Committee is authorized to take under the terms of the Plan.
 
4. Eligible Employees.
 
4.1. Awards Generally.  Options and restricted stock awards may be granted to
employees and to directors of the Company and any present or future subsidiary
corpora­tions.  In determining the employees to whom options and restricted
stock awards shall be granted, and the number of shares to be issued on the
exercise of an option or the number of shares of restricted stock to be granted,
the Committee shall take into account the duties of the employees, their present
and potential contributions to the success of the Company, and such other
factors as the Committee deems relevant to accomplish the purposes of the Plan.
 
4.2. Incentive Stock Options.   Incentive Stock Options may be granted only to
employees of the Company or any subsidiary corporation.  An Incentive Stock
Option cannot be granted to an employee who, at the time such option is granted,
owns directly or beneficially more than 10% of the total combined voting power
of all classes of stock of the employer corporation or its parent or any
subsidiary.  This limitation shall not apply if, at the time such Incentive
Stock Option is granted, the option price is at least 110% of the fair market
value of the stock subject to the option and such option by its terms is not
exercisable after the expiration of five years from the date such option is
granted.
 
5. Stock Options.
 
5.1. Types of Grants.  The Committee may grant either Incentive Stock Options,
as defined in Section 422 of the Internal Revenue Code of 1986, as amended (the
"Code") or Nonstatutory Stock Options.  The Committee has the sole discretion in
deciding which options, if any, shall constitute Incentive Stock Options.  For
options granted under this Plan, the Committee shall clearly identify each such
option as an Incentive Stock Option or Nonstatutory Stock Option.  Any option
not clearly identified as an Incentive Stock Option shall be deemed a
Nonstatutory Stock Option.  For purposes of the Plan (i) the term "Nonstatutory
Stock Option" means an option other than an Incentive Stock Option and (ii) the
term "employer corporation" means the corporation of which an individual granted
an Incentive Stock Option is an employee.
 
5.2. Option Price.  The price of the shares of Common Stock to be issued on
exercise of an option shall be determined by the Committee, and in the case of
an Incentive Stock Option, shall be not less than the fair market value of the
shares on the date the option is granted.  Fair market value of the shares under
option shall be determined by the Committee at the time of each grant of stock
options under the Plan.
 
5.3. Term of Options.  The term of each option shall be determined by the
Committee, but shall not be for more than ten years from the date the option is
granted and may be subject to earlier expiration as provided in Sections 5.9 and
5.10.  Each option shall recite the date on which the exercise period expires.
 
5.4. Limitation on Amount of Incentive Stock Options.  In no event shall the
aggregate fair market value (determined at the time such options are granted) of
the shares with respect to which the employee's Incentive Stock Options first
become exercisable during any calendar year under the Plan or under any other
stock option plan of the employee's employer corporation and its parent and
subsidiary corporations exceed $100,000.
 
5.5. Exercise of Options.  Subject to Section 8, an option held by an employee
may be exercised only after an employee has remained in the continuous
employment of the Company or a subsidiary corporation for one year after the
date the option is granted.  Thereafter, an option may be exercised at any time,
or from time to time, in whole or in part, except that if an option by its terms
is exercisable in installments, then the provisions of the option shall
control.  After becoming exercisable, if exercisable in installments, then each
installment shall remain exercisable until termination or expiration of the
option.  The price of the shares shall be paid in full at the time of exercise
in cash or, with the consent of the Committee, in whole or in part in shares of
Common Stock of the Company, valued at fair market value.  Fair market value
shall be determined by the Committee.  Except as provided in Sections 5.9
or5.10, no option granted to an employee may be exercised unless the holder is
then an employee of the Company or a subsidiary corporation.  An employee shall
not have any of the rights of a shareholder with respect to the shares to be
issued on the exercise of an option until the shares are paid for and the stock
certificate is delivered.  Upon any exercise, prior to issuance and as a
condition thereof the person exercising the option may be required to sign any
form of subscription agreement then authorized by the  Board for use in
connection with shares purchased under this Plan.  Such agreement may impose
such restrictions and repurchase rights as the Board may determine.
 
5.6. Nontransferability of Nonstatutory Stock Options.  Nonstatutory Stock
Options granted under the Plan are not transferable, except by will or by the
laws of descent and distribution, and may be exercised during the employee's
life only by the employee or, if incapacitated, by his guardian or legal
representative.  This section does not apply to Incentive Stock Options granted
under the Plan.
 
5.7. Nontransferability of Incentive Stock Options.  Incentive Stock Options
granted under the Plan are not transferable by the optionee otherwise than by
will or by the laws of descent and distribution, and are exercisable during the
optionee's lifetime only by the optionee.  Each Incentive Stock Option shall
recite this restriction.  This section does not apply to Nonstatutory Stock
Options granted under the Plan.
 
5.8. Instruments Evidencing Options and Plan Log.  The Committee, in granting
options hereunder, may use such instruments and agreements to evidence such
options as it may determine.  All options to purchase shares of the Company
which are granted under the Plan must be evidenced by an agreement signed by the
employee to whom the option is awarded, all terms of which, to the extent not
inconsistent with the terms of the Plan, shall be as determined by the Committee
in awarding any such option.  The Secretary of the Company shall keep with the
Plan an official Plan Log listing the names of all employees to whom options
have been granted, the date of the award, the number of shares covered by the
option, the purchase price, the vesting schedule, if applicable, and the number
of remaining eligible shares covered by the Plan.
 
5.9. Termination of Employment. If the employment of an employee to whom an
option has been granted terminates for any reason other than death or physical
disability, any option unexercised at the date of termination of employment
shall expire except to the extent otherwise expressly authorized by the
Committee.  Whether an authorized leave of absence, military or governmental
service, disability or temporary absence from employment for any other reason
constitutes the termination of employment for purposes of the Plan shall be
conclusively determined by the Committee.
 
5.10. Death or Disability of an Employee. If an employee to whom an option has
been granted dies or becomes physically disabled while employed by the Company
or by a subsidiary corporation, the option may only be exercised (to the extent
that the employee was entitled to do so on the date of his death or disability)
by his personal representative or beneficiary within 90 days after the date of
death or termination of employment due to disability, and the option shall
expire to the extent unexercised after such 90-day period except to the extent
otherwise determined by the Committee.
 
6. Restricted Stock Awards.
 
6.1. General.  The Committee may grant restricted stock awards to eligible
employees and directors under the Plan.  Each grant of restricted stock shall be
evidenced by a Restricted Stock Agreement between the recipient and the Company
in such form as may be approved by the Committee from time to time.  Shares of
restricted stock awarded under the Plan shall be subject to all applicable terms
of the Plan and may be subject to any other terms and conditions that are not
inconsistent with the Plan as the Committee may determine and as set forth in
the respective Restricted Stock Agreements.  The provisions of the individual
Restricted Stock Agreements entered into with recipients of restricted stock
awards under the Plan need not be identical.
 
6.2. Payment for Awards.  Shares of restricted stock may be sold or awarded
under the Plan for such consideration as the Committee may determine at the time
of each award including without limitation past services, future services or
cash.
 
6.3. Vesting Conditions.                                           Shares of
restricted stock awarded under the Plan may be subject to vesting.  Vesting
shall occur, in full or in installments, upon satisfaction of the conditions
specified in the Restricted Stock Agreement.  A Restricted Stock Agreement may
provide for accelerated vesting in event of the employee's death, disability,
retirement or other events.
 
6.4. Voting and Dividend Rights.  The holders of shares of restricted stock
awarded under the Plan shall have the same voting, dividend and other rights as
the Company's other shareholders.  A Restricted Stock Agreement, however, may
require that the holders of the shares of restricted stock invest any cash
dividends received with respect to such shares in the purchase of additional
shares of restricted stock.  Such additional shares of any restricted stock so
purchased shall be subject to the same conditions and restrictions as the award
with respect to which the dividends were paid.
 
6.5. Performance-Based Awards.  The Committee may grant performance-based awards
of restricted stock to employees of the Company.  The number of shares of each
performance-based award, valued at the market price at the date of the award,
may not exceed in aggregate value the amount that is equal to the recipient's
annual base salary at the time of the award.  The performance criteria of each
performance-based award may be based upon Company sales or revenue, gross
margin, net earnings, or return on equity or invested capital, or any of such
performance criteria, as established by the Committee at the time of each award.
 
7. Adjustments for Changes in Capitalization.


Notwithstanding any other provision of the Plan, in the event of changes in the
outstanding shares of Common Stock of the Company by reason of stock dividends,
split-ups, recapitalizations, mergers, consolidations, reorganizations or
liquidations, each instrument evidencing an option and each Restricted Stock
Agreement may contain such provisions as the Committee determines to be
appropriate for the adjustment of the number and class of shares covered by such
option or restricted stock award, and as applicable the option exercise
price.  In the event of any such change in the outstanding shares of Common
Stock of the Company, the aggregate number of shares available under the Plan
shall be appropriately adjusted.
 
8. Events Accelerating Exercise of Options or Vesting of Restricted Stock.


If the shares of Common Stock of the Company are changed into or exchanged for
shares of stock of another corporation or are converted to cash pursuant to a
plan of merger, partial or complete liquidation, or dissolution, the Board may
in its discretion determine to make each option then outstanding be exercisable
with respect to all or any portion of the shares of Common Stock covered thereby
and without regard to the time the option has been outstanding, beginning with
the date the Board approves or authorizes such change or conversion and ending
two days prior to the effective date of such change or conversion.  The Board
may also, in its discretion, determine to make each share of restricted stock
then subject to forfeiture be fully vested without regard to the satisfaction of
the conditions specified in the Restricted Stock Agreement.  If, after November
12, 2003, any of the shares of Common Stock of the Company becomes the subject
of an acquisition requiring reporting under Sections 13(d)(1) or 14(d) of the
Securities Act of 1934, the Board may at its discretion determine to make each
option then outstanding be exercisable with respect to all or any portion of the
shares of Common Stock covered thereby and without regard to the time the option
has been outstanding, at any time thereafter, and may determine to make each
share of restricted stock then subject to forfeiture be fully vested without
regard to the satisfaction of the conditions specified in the Restricted Stock
Agreement.
 
9. Employment Rights.


Nothing in the Plan or any instrument evidencing an option or restricted stock
award shall confer upon any employee any right to continue in the employment of
the Company or any subsidiary corporation or shall be construed to interfere in
any way with the right of the Company or any subsidiary corporation to terminate
his employment at any time for any reason.
 
10. Withholding Taxes.


To the extent required by applicable federal, state or local law, an employee or
his or her successor shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise in connection with
the Plan.  The Company shall not be required to issue any shares of Common Stock
under the Plan until such obligations are satisfied.  To the extent that
applicable law subjects an employee to tax withholding obligations, the
Committee may permit such employee to satisfy all or part of such obligations by
having the Company withhold all or a portion of any shares of Common Stock that
otherwise would be issued to him or her or by surrendering all or a portion of
any shares of Common Stock that he or she previously acquired.  Such shares of
Common Stock shall be valued at their fair market value on the date when they
are withheld or surrendered.
 
11. Amendment.


The Board has the right at any time to amend, modify or discontinue the
Plan.  An amendment of the Plan shall be subject to the approval of the
Company's shareholders only to the extent required by applicable laws,
regulations, rules or requirements of any applicable governmental authority or
listing organization governing the trading of the Company's Stock.  No
amendment, modification or discontinuance adopted by the Board shall revoke or
alter the terms of any valid option or restricted stock award previously granted
in accordance with the Plan without the consent of the recipient of such award.


The Plan may also be amended or modified in any respect or discontinued with the
approval of a majority of the shares present and entitled to vote at a
shareholder meeting duly called for such purpose.  However, no amendment,
modification or discontinuance of the Plan may, without the consent of the
employee to whom a valid option or restricted stock award has previously been
granted, affect the rights of such employee under any outstanding option or
restricted stock award.


The Plan, the grant and exercise of options, and the grant of restricted stock
awards shall be subject to all applicable laws, regulations, rules and
requirements of applicable authorities and organizations.  Notwithstanding any
provision of the Plan to the contrary, the Board may in its discretion make such
changes in the Plan as may be required to conform the Plan to such laws,
regulations, rules and requirements of applicable authorities and organizations,
subject to the provisions of the first paragraph of this Section 11.
 
12. Effectiveness of the Plan.


The Plan as restated shall become effective only after it has been approved by
the Board of Directors and subsequently approved, within one year from the date
of approval by the Board, at a shareholders meeting duly called for such
purpose.










Ronald L. Greenman
Assistant Secretary



--------------------------------------------------------------------------------

